Confidential

Translation Version Solely for Reference



EXCLUSIVE EQUITY TRANSFER OPTION AGREEMENT
REGARDING
SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD.
AMONG
LI ZHI GANG
LI HUI
SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD.
AND




  WFOE[


DATED May 11, 2007

--------------------------------------------------------------------------------

Exclusive Equity Transfer Option Agreement

This Exclusive Equity Transfer Option Agreement (the “Agreement”) is entered
into in Shanghai, the People’s Republic of China (the “PRC”) as of May 11, 2007
by and among the following parties:

(1)

LI ZHI GANG

a PRC citizen (identity card number:

420984197001270018);

(2)

LI HUI(

a PRC citizen (identity card number: 310108198101161539);

(Li Zhi Gang(

and Li Hui

are hereinafter referred to individually as an

“Existing Shareholder” or collectively as the “Existing Shareholders”);

(3)

Shanghai EworldChina Information Technologies Co., Ltd.

(the “Target Company”)

Contact Address: 1088 South Pudong Road, Suite 1202, Shanghai

(4)

(the “WFOE”)

Contact Address: 1088 South Pudong Road, Suite 1603, Shanghai.

(In this Agreement, each Party shall be referred to individually as a “Party” or
collectively as the “Parties”.)

Whereas,

(1)      The Existing Shareholders are the registered shareholders of the Target
Company, and lawfully own 100% equity interests in the Target Company. Their
respective capital contributions to and shareholding in the Target Company
Registered Capital (as defined below) as of the date hereof are set forth in
Appendix I attached hereto.   (2)      Subject to applicable PRC Laws, the
Existing Shareholders intend to transfer to the WFOE and/or any other entity or
individual designated thereby all the equity interests in the Target Company
owned by them respectively, and the WFOE intends to accept such transfer.   (3) 
    In order to consummate the aforesaid equity transfer, the Existing
Shareholders agree to collectively grant the WFOE an irrevocable option for
equity transfer on an exclusive basis (the "Transfer Option"), under which the
Existing Shareholders shall, as required by the WFOE and to the extent as
permitted by the PRC Laws, transfer the Option Equity (as defined below) to the
WFOE and/or any other entity or individual designated thereby in accordance with
this Agreement.  

EworldChina Call Option Agreement

1

--------------------------------------------------------------------------------

(4)      The Target Company consents that the Existing Shareholders grant the
WFOE the Transfer Option in accordance with this Agreement.  

Now, therefore, upon mutual agreement through negotiations, the Parties hereby
agree as follows:

Article 1 Definition

1.1      Unless otherwise required by the context, the following terms used
herein shall have the following meanings:  

"Agent"    has the meaning provided in Article 3.7.    "Business Permits"   
means any approval, permit, filing, registration,      among other things,
necessary for the lawful and      effective operation by the Target Company of 
    internet information service business, internet      game products and
service business and all other      businesses, including without limitation to
the      Business License of the Enterprise Legal Person,      the Tax
Registration Certificate, the Value–added      Telecommunication and Information
Service      Business Permit for its internet information      service business,
the Internet Culture Operation      Permit for its internet game products and
service      business and other relevant licenses and permits      as required
by the then PRC Laws;    "Confidential Information"    has the meaning provided
in Article 8.1.    "Defaulting Party"    has the meaning provided in Article
11.1.    "Default"    has the meaning provided in Article 11.1.    "Exercise
Notice"    has the meaning provided in Article 3.5.    "Target Company    means
the registered capital of the Target  Registered Capital"    Company as of the
date hereof, i.e. RMB      1,000,000 and includes any increased registered     
capital as a result of capital increase within the      term of this Agreement. 
  "Target Company Assets"    means all the tangible and intangible assets which 
    the Target Company owns or is entitled to use 


EworldChina Call Option Agreement

2


--------------------------------------------------------------------------------

    within the term of this Agreement, including but      not limited to any
fixed and moveable assets, and      intellectual property rights including
trademarks,      copyrights, patents, know-how, domain names,      and software
use rights.        "Material Agreement"    means any agreement to which the
Target      Company is a party and which has material      impact on the
businesses or the assets of the      Target Company, including without
limitation to      the Exclusive Technical Service and Consultancy     
Agreement    and    Exclusive    Commercial      Consultancy Service Agreement
entered into by      and between the Target Company and the WFOE.   
"Non-defaulting Party"    has the meaning provided in Article 11.1.    "Option
Equity"    means, in respect of each Existing Shareholder,      the respective
equity interest owned by him or her      in the Target Company Registered
Capital, and in      respect of all the Existing Shareholders, the equity     
interest representing 100% of the Target Company      Registered Capital.       
    "PRC Laws"    means the then effective laws, administrative     
regulations, administrative rules, local regulations,      judicial
interpretations and other binding      regulatory documents of the PRC.       
"Power of Attorney"    has the meaning provided in Article 3.7.    "Rights"   
has the meaning provided in Article 12.5    "Upper Shareholding Limit"    has
the meaning provided in Article 3.2.    "Transferred Equity"    means, when the
WFOE exercises its Transfer      Option (the "Exercise"), the equity of the
Target      Company which shall be transferred to the WFOE      or its
designated entity or individual from one or      both of the Existing
Shareholders, as required by      the WFOE, in accordance with Article 3.2
hereof,      the amount of which may be all or part of the      Option Equity
and shall be determined by the      WFOE at its own discretion in accordance
with 


EworldChina Call Option Agreement

3


--------------------------------------------------------------------------------

    the then valid PRC Laws and its commercial      needs.    "Transfer Price" 
  means all the considerations which the WFOE or      its designated entity or
individual is obliged to pay      to the Existing Shareholders for the
Transferred      Equity in each Exercise in accordance with Article      4
hereof. 


1.2      Any PRC Laws referred to herein shall be deemed to (1) include the
amendments, changes, supplements and reenactments thereto, irrespective of
whether they take effect before or after the execution of this Agreement; and
(2) include the references to other decisions, notices or regulations enacted in
accordance therewith or effective as a result thereof.   1.3      Unless
otherwise specified herein, all references to an article, clause, item or
paragraph herein shall refer to the relevant part hereof.  

Article 2 Grant of Transfer Option

2.1      The Existing Shareholders hereby severally and jointly agree to grant
the WFOE an irrevocable and unconditional Transfer Option on an exclusive basis,
under which the WFOE shall, to the extent as permitted by the PRC Laws, be
entitled to require the Existing Shareholders to transfer the Option Equity to
the WFOE or its designated entity or individual in such methods as set out
herein.     The WFOE also agrees to accept such Transfer Option.   2.2      The
Target Company hereby consents that the Existing Shareholders grant such
Transfer Option to the WFOE according to Article 2.1 above and other provisions
hereunder.  

Article 3 Method for Exercise of Option

3.1      To the extent as permitted by the PRC Laws, the WFOE shall have the
sole discretion in deciding the schedule, method and number of times for its
Exercise.   3.2      Provided that the then PRC Laws permit the WFOE and/or its
designated entity or individual to hold the entire equity interest in the Target
Company, the WFOE shall be entitled to elect to exercise all of its Transfer
Option in a lump sum to have the WFOE and/or other entity or individual
designated thereby to acquire all the Option Equity from the Existing
Shareholders in a lump sum; if the then PRC Laws only permit the WFOE and/or
other entity or individual designated  

EworldChina Call Option Agreement

4


--------------------------------------------------------------------------------

  thereby to hold part of the equity interest in the Target Company, the WFOE
shall be entitled to decide the amount of the Transferred Equity within the
upper limit of shareholding percentage stipulated by the then PRC Laws (the
"Upper Shareholding Limit"), and have the WFOE and/or other entity or individual
designated thereby acquire such amount of Transferred Equity from the Existing
Shareholders. In the latter circumstance, the WFOE shall be entitled to exercise
its Transfer Option in installments alongside the gradual deregulation on the
Upper Shareholding Limit under the PRC Laws until its acquisition of all the
Option Equity.   3.3      Upon each Exercise, the WFOE shall have the right, at
its own discretion, to decide the amount of the Transferred Equity to be
transferred by each Existing Shareholder to the WFOE and/or other entity or
individual designated thereby in such Exercise, and each Existing Shareholder
shall respectively transfer such amount as required by the WFOE to the WFOE
and/or other entity or individual designated thereby. The WFOE and/or other
entity or individual designated thereby shall pay the Transfer Price to the
Existing Shareholders for the Transferred Equity acquired in each Exercise.
Subject to the PRC Laws, the WFOE may elect to set off the payable Transfer
Price against the relevant debt owed by the Existing Shareholders to the WFOE or
its associated parties (if any).   3.4      To the extent not contradicting the
PRC Laws, upon each Exercise, the WFOE may acquire the Transferred Equity by
itself or designate any third party to acquire all or part of the Transferred
Equity.   3.5      Upon its decision of each Exercise, the WFOE shall issue to
each Existing Shareholder a notice on the exercise of the Transfer Option (the
"Exercise Notice", the form of which is set out in Appendix II hereto). The
Existing Shareholders shall, upon receipt of the Exercise Notice, promptly
transfer all the Transferred Equity in a lump sum to the WFOE and/or other
entity or individual designated by the WFOE in accordance with the Exercise
Notice and in such method provided in Article 3.3.   3.6      The Existing
Shareholders hereby, severally and jointly, covenant and warrant that upon
issuance of the Exercise Notice by the WFOE:     (1)      they shall immediately
convene or propose to convene a shareholders’ meeting, pass a resolution
thereof, and take all other necessary actions to approve the transfer of all the
Transfer Equity to the WFOE and/or its designated entity or individual at the
Transfer Price, waive the right of first refusal they may have and ensure that
the convening procedure, voting mechanism and subject matter of the relevant
shareholders’ meeting and board meeting are in compliance with the laws,
regulations  

EworldChina Call Option Agreement

5


--------------------------------------------------------------------------------

  or the articles of association of the Target Company.   (2)      they shall
immediately enter into an equity transfer agreement with the WFOE and/or its
designated entity or individual for transfer of all the Transferred Equity to
the WFOE and/or its designated entity or individual at the Transfer Price; and  
(3)      they shall provide the WFOE with necessary support required by the WFOE
and in accordance with the laws, regulations and articles of association of the
Target Company (including provision and execution of all relevant legal
documents, completion of procedures for all required government approvals and
registrations, and assumption of all relevant obligations), so as to ensure that
the WFOE and/or its designated entity or individual shall obtain all the
Transferred Equity free from and clear of any legal defect.  

3.7      Together with the execution of this Agreement, the Existing
Shareholders shall respectively enter into a Power of Attorney (the "Power of
Attorney", the form of which is set out in Appendix III hereto), entrusting in
writing any person designated by the WFOE (the “Agent”) to, in accordance with
this Agreement, enter into on his or her behalf, any and all necessary legal
documents so as to ensure that the WFOE and/or its designated entity or
individual shall obtain all the Transferred Equity free from and clear of any
legal defect. Such Power of Attorney shall be under the custody of the WFOE and
the WFOE may, at any time if necessary, require the Existing Shareholders to
enter into multiple copies of the Power of Attorney respectively and submit the
same to the relevant governmental authorities. When and only when a written
notice is issued by the WFOE to the Existing Shareholders for removal or
reappointment of the Agent, the Existing Shareholders shall immediately revoke
the entrustment to the existing Agent, and entrust any other person then
designated by the WFOE to, in accordance with this Agreement, enter into on his
or her behalf any and all of the necessary legal documents. The new Power of
Attorney shall supersede the previous one upon execution. Except for the above
circumstances, the Existing Shareholders shall not revoke the Power of Attorney
issued to the Agent.     Notwithstanding the foregoing, the Existing
Shareholders shall promptly perform their respective obligations in accordance
with the provisions in Article 3.6(3) for the documents which must be executed
by the Existing Shareholders or matters which must be completed by the Existing
Shareholders with respect to the exercise by the WFOE of the Transfer Option, as
required by the PRC Laws, articles of association or the relevant governmental
authorities.   3.8      Each of the Parties hereby acknowledges that in
accordance with the terms and conditions set forth in the Equity Pledge
Agreement entered into among the  

EworldChina Call Option Agreement

6


--------------------------------------------------------------------------------

Existing Shareholders and the WFOE on May 11, 2007, each Existing Shareholder
has respectively pledged its equity in the Target Company to the WFOE to ensure
the performance of the obligations of each Existing Shareholder and the Target
Company hereunder.

Article 4 Transfer Price

Upon each Exercise by the WFOE of the Option Equity, the Transfer Price payable
by the WFOE or its designated entity or individual to the Existing Shareholders
shall be the result obtained by multiplying the ratio of such Option Equity
against the Target Company Registered Capital by the total Target Company
Registered Capital or other price then agreed by the Parties concerned in
writing (the “Calculated Transfer Price”). If there is any statutory requirement
on the Transfer Price under the then PRC Laws, the WFOE or its designated entity
or individual shall be entitled to adopt the minimum Transfer Price (including
no consideration) allowed under the PRC Laws, under which circumstance, the
Parties agree to cooperate with each other to execute necessary documents and
take necessary actions to consummate the relevant equity transfer transaction.

If the minimum Transfer Price (including no consideration) allowed under the PRC
Laws is lower than the said Calculated Transfer Price, the Parties agree to
adopt the minimum Transfer Price (including no consideration) allowed under the
PRC Laws as the final Transfer Price.

Article 5 Representations and Warranties

5.1      The Existing Shareholders hereby severally and jointly represent and
warrant as follows, and such representations and warranties shall remain
effective as if they were made upon transfer of the Option Equity:     5.1.1   
  the Existing Shareholders are PRC citizens with full capacity, they have full
and independent legal status and legal capacity to execute, deliver and perform
this Agreement, and may sue and be sued as independent parties.     5.1.2     
the Target Company is a limited liability company duly registered and validly
existing under the RPC Laws, with independent corporate legal person status. The
Target Company has full and independent legal status and legal capacity to
execute, deliver and perform this Agreement and may sue and be sued as an
independent party.     5.1.3      the Existing Shareholders have full power and
authority to execute and deliver this Agreement and all other documents to be
executed by them related to the transaction contemplated herein, and they have
the full power and authority to complete the transaction contemplated herein.  

EworldChina Call Option Agreement

7


--------------------------------------------------------------------------------

5.1.4      this Agreement has been legally and duly executed and delivered by
the Existing Shareholders and is legally binding upon and enforceable against
them in accordance with the terms herein.   5.1.5      the Existing Shareholders
are the registered legal owners of the Option Equity as of the execution of this
Agreement, and there is no lien, pledge, claim, other encumbrance or third party
right on the Option Equity except for the rights created by this Agreement, the
Equity Pledge Agreement among the Existing Shareholders and the WFOE, and the
Shareholders’ Voting Rights Proxy Agreement among the Existing Shareholders, the
WFOE and the Target Company. In accordance with this Agreement, the WFOE and/or
its designated entity or individual shall, upon the Exercise, obtain the good
title to the Transferred Equity free from and clear of any lien, pledge, claim,
other encumbrance or third party right.  

5.2      The Target Company hereby represents and warrants as follows:    
5.2.1      the Target Company is a limited liability company duly registered and
validly existing under the RPC Laws, with independent corporate legal person
status. The Target Company has full and independent legal status and legal
capacity to execute, deliver and perform this Agreement and may sue and be sued
as an independent party.     5.2.2      the Target Company has the full internal
corporate power and authority to execute and deliver this Agreement and all
other documents to be executed by it related to the transaction contemplated
herein, and has the full power and authority to complete the transaction
contemplated herein.     5.2.3      this Agreement has been duly and lawfully
executed and delivered by the Target Company and is legally binding upon it.    
5.2.4      the Existing Shareholders are the registered legal shareholders of
the Target Company as of the execution of this Agreement. In accordance with
this Agreement, the WFOE and/or its designated entity or individual shall, upon
the Exercise, obtain the good title to the Transferred Equity free from and
clear of any lien, pledge, claim, other encumbrance and third party right.    
5.2.5      except as already disclosures to the WFOE as of the date hereof, the
Target Company holds complete Business Permits as necessary for its operations
as of the execution of this Agreement, and the Target  

EworldChina Call Option Agreement

8

--------------------------------------------------------------------------------

Company is fully entitled and qualified to operate within the PRC its internet
information services business and internet game products and service business
and all other business. Except as already disclosures to the WFOE as of the date
hereof, the Target Company has been lawfully engaged in business operation since
its incorporation and no violation or potential violation of the regulations and
requirements set forth by the administrations of commerce and industry, tax,
administrative authority of the industry, quality supervision, labor protection,
social security and other governmental departments or any disputes arising from
breach of contract have occurred.

Article 6 Undertakings by the Existing Shareholders

The Existing Shareholders hereby respectively undertake as follows:

6.2      During the effective term of this Agreement, without the prior written
consent by the WFOE:     6.2.1      neither of the Existing Shareholders shall
transfer or otherwise dispose of, or create any encumbrance or other third party
right on, any Option Equity;     6.2.2      he or she shall not increase or
decrease the Target Company Registered Capital or agree to the foregoing;    
6.2.3      he or she shall not dispose of, or cause the management of the Target
Company to dispose of any of the Target Company Assets (except for those
occurring in the ordinary course of business);     6.2.4      he or she shall
not terminate, or cause the management of the Target Company to terminate any
Material Agreements entered into by the Target Company, or to enter into any
other agreement in conflict with the existing Material Agreements;     6.2.5   
  he or she shall not severally or jointly cause the Target Company to conclude
any transaction that may have substantial impact on the assets, liabilities,
business operations, shareholding structures, equity interest held in any third
party or any other legal rights of the Target Company (except for those
occurring in the ordinary or normal course of business  

EworldChina Call Option Agreement

9

--------------------------------------------------------------------------------

  or those that have been disclosed to and approved in writing by the WFOE).  
6.2.6      he or she shall not appoint or dismiss any director, supervisor or
such other management member of the Target Company as should be appointed or
dismissed by the Existing Shareholders;   6.2.7      he or she shall not cause
or approve the Target Company to declare the distribution of or to actually
allocate any distributable profit, bonus or dividend, nor agree to the foregoing
distribution or allocation;   6.2.8      he or she shall ensure the valid
existence of the Target Company and prevent it from being terminated, liquidated
or dissolved;   6.2.9      he or she shall not cause or approve the Target
Company to amend the articles of association of the Target Company; and  
6.2.10      he or she shall ensure that the Target Company does not lend or
borrow any loan, or provide guarantee or other forms of security arrangements,
or undertake any material obligations other than in the ordinary course of
business.  

6.3      Within the effective term of this Agreement, he or she shall use his or
her best efforts to develop the business of the Target Company, and ensure its
operations are in compliance with laws and regulations, and he or she will not
engage in any action or omission which may damage the assets or the goodwill of
the Target Company or affect the validity of its Business Permits.  

Article 7 Undertakings by the Target Company

7.1      If the consent, permit, waiver, authorization of any third party or the
approval, permit, exemption of, or any registration or filing (if legally
required) with any government authority is necessary for the execution and
performance of this Agreement and the grant of Transfer Option hereunder, the
Target Company shall use its best effort to assist the fulfillment of the above
conditions.   7.2      Without the prior written consent of the WFOE, the Target
Company will not assist or permit the Existing Shareholders to transfer, or
otherwise dispose of, or create any encumbrances or third party right on, any
Option Equity.   7.3      The Target Company shall not conduct or permit any act
or action which may adversely affect the interest of the WFOE hereunder.  

EworldChina Call Option Agreement

10

--------------------------------------------------------------------------------

Article 8 Confidentiality

8.1      Notwithstanding the termination of this Agreement, the Existing
Shareholders shall be obliged to keep confidential the following information
(collectively, the “Confidential Information”):  

(1)      the execution, performance and the contents of this Agreement;   (2)   
  business secrets, proprietary information and client information in relation
to the WFOE known to or received by them in connection with the execution and
performance of this Agreement; and   (3)      business secrets, proprietary
information and client information in relation to the Target Company known to or
received by them in the capacity of shareholders of the Target Company.  

  The Existing Shareholders may use such Confidential Information only for the
performance of their obligations hereunder. Neither of the Existing Shareholders
shall disclose the above Confidential Information to any third party without the
written consent of the WFOE; otherwise they shall assume liabilities for breach
of contract and indemnify the losses.   8.2      Upon termination of this
Agreement, the Existing Shareholders shall, as required by the WFOE, return,
destroy or otherwise dispose of all the documents, materials or software
containing the Confidential Information and suspend the use of such Confidential
Information.   8.3      Notwithstanding any other provisions herein, the
effectiveness of this Article shall survive the suspension or termination of
this Agreement.  

Article 9 Term of Agreement

This Agreement shall become effective as of the date of formal execution by the
Parties. With respect to either of the Existing Shareholders, this Agreement
shall terminate (within the scope of his or her capacity as a shareholder of the
Target Company) after all the Option Equity of the Target Company held by such
Existing Shareholder has been legally transferred to the WFOE and/or its
designated entity or individual in accordance with the provisions hereof.
Notwithstanding the termination of this Agreement with respect to the
aforementioned Existing Shareholder, this Agreement shall remain in full force
and effect over the other Existing Shareholder and the equity interest of the
Target Company held by such Existing Shareholder.

EworldChina Call Option Agreement

11

--------------------------------------------------------------------------------

Article 10 Notice

10.1      Any notice, request, demand and other correspondences required by or
made in accordance with this Agreement shall be delivered to the relevant Party
in writing.   10.2      The above notice or other correspondences shall be
deemed to have been delivered upon transmission when it is transmitted by
facsimile; or upon hand-over to the receiver when it is delivered in person; or
on the fifth (5th ) day after posting when it is delivered by mail.  

Article 11 Default Liability

11.1      The Parties agree and acknowledge that, if any Party (the "Defaulting
Party") substantially breaches any of the provisions herein or fails to perform
any of the obligations under this Agreement, such breach or failure shall
constitute a default under this Agreement (the "Default"), the non-defaulting
Party (the “Non-defaulting Party”) is entitled to require the Defaulting Party
to rectify such Default or take remedial measures within a reasonable period. If
the Defaulting Party fails to rectify such Default or take remedial measures
within such reasonable period or within ten (10) days of receiving the written
notice of the Non-defaulting Party thereof requesting rectification, the
Non-defaulting Party shall be entitled to decide, at its own discretion: (1) to
terminate this Agreement and require the Defaulting Party to indemnify all the
damages, or (2) to demand the Defaulting Party to continue the performance of
its obligations hereunder and require the Defaulting Party to indemnify all the
damages.   11.2      The rights and remedies set out herein shall be cumulative,
and shall not preclude any other rights or remedies provided by the law
(including but not limited to relevant indemnification, compensation and other
remedial measures admitted by law).   11.3      Notwithstanding any other
provisions herein, the effectiveness of this Article shall survive the
suspension or termination of this Agreement.  

Article 12 Miscellaneous

12.1      This Agreement is made in Chinese in four (4) counterparts with each
Party hereto retaining one (1) counterpart thereof.   12.2      The execution,
effectiveness, performance, amendment, interpretation and termination of this
Agreement shall be governed by the PRC Laws.  

EworldChina Call Option Agreement

12

--------------------------------------------------------------------------------

12.3      Any disputes arising hereunder and in connection herewith shall be
settled through consultations among the Parties, and where no agreement
regarding such disputes can be reached by the Parties within thirty (30) days
after their occurrence, such disputes shall be submitted to the China
International Economic and Trade Arbitration Commission Shanghai Commission for
arbitration in Shanghai in accordance with the arbitration rules thereof, and
the arbitration award shall be final and binding on all the Parties.   12.4     
Any rights, powers and remedies entitled to any Party by any provision herein
shall not preclude any other rights, powers and remedies entitled to such Party
in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude
exercise of any other rights, powers and remedies by such Party.   12.5      The
failure to or delay by a Party in exercise of any of its rights, powers and
remedies hereunder or in accordance with the laws (the "Rights") shall not
constitute a waiver thereof, nor shall any single or partial waiver of the
Rights preclude the exercise of the same by such Party in other manner and the
exercise of other Rights.   12.6      The headings of each clause herein are for
reference only, and shall not be used for or affect the interpretation of the
provisions hereof in any case.   12.7      Each provision contained herein shall
be severable and independent of any other provisions, and if at any time any
provision or provisions herein is held to be invalid, illegal or unenforceable,
the validity, legality or enforceability of the other provisions herein shall
not be affected thereby.   12.8      This Agreement, upon its execution,
supersedes any other legal documents executed by the Parties with respect to the
same subject hereof. Any amendments or supplements to this Agreement shall be
made in writing and shall become effective upon due execution by the Parties
hereto except for the transfer of its rights and/or obligations hereunder by the
WFOE in accordance with Article 12.9.   12.9      The Existing Shareholders or
the Target Company shall not assign any of their rights and/or obligations
hereunder to any third parties without the prior written consent of the WFOE,
and to the extent not contradicting the PRC Laws, the WFOE shall be entitled to
assign any of its rights and/or obligations hereunder to any of its designated
third parties upon notice to the Existing Shareholders and the Target Company.  
12.10      This Agreement shall be binding on the lawful successors of the
Parties.  

EworldChina Call Option Agreement

13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Exclusive Equity Transfer
Option Agreement to be executed as of the date and in the place first set forth
above.

LI ZHI GANG

Signature:
_____________


LI HUI(

Signature:
_____________


  WFOE
(Company chop)
By:
_____________

Name:
Position: Authorized Representative


Shanghai EworldChina Information Technologies Co., Ltd.

(Company chop)
By:
_____________

Name:
Position: Authorized Representative


EworldChina Call Option Agreement

14

--------------------------------------------------------------------------------

Appendix I:

Basic Information of Shanghai EworldChina Information Technologies Co., Ltd.

Company Name: Shanghai EworldChina Information Technologies Co., Ltd.

  Registered Address: 1088 South Pudong Road, Suite 1202, Shanghai,
Registered Capital: Renminbi one million Yuan (RMB 1,000,000)


Legal Representative: Li Zhi Gang(

Shareholding Structure:

Shareholder’s Name    Registered Capital    Percentage of      (RMB)   
Contribution  Li Zhi Gang (×¢)    RMB800,000    80%  Li Hui (‰)    RMB200,000   
20%  Total    RMB1,000,000    100% 


Financial Year: January1 to December 31 of a calendar year

EworldChina Call Option Agreement

15

--------------------------------------------------------------------------------

Appendix II:

Form of the Option Exercise Notice

To: [name of an Existing Shareholder]

Reference is made to the Exclusive Equity Transfer Option Agreement dated as of
May 11, 2007 (the "Option Agreement") by and among you, our company (the

“Company”) and Shanghai EworldChina Information Technologies Co., Ltd.

(the "Target Company"), by which you shall, upon request

by our company and to the extent as permitted by the PRC laws and regulations,
transfer the equity interest owned by you in the Target Company to our company
or any third party designated by our company.

Therefore our company hereby issues this Notice to you as follows:

Our company hereby requests the exercise of the Transfer Option under the Option
Agreement and that the equity interest you own in the Target Company
corresponding to ____% of the equity interest in the Target Company (the
"Proposed Transferred Equity") be transferred to our company/[name of
company/individual] designated by our company. You are required to promptly
transfer all the Proposed Transferred Equity to our company/[name of designated
company/individual] upon receipt of this notice in accordance with the agreed
terms in the Option Agreement.

Best regards,

  WFOE
(Company chop)
Authorized Representative:
____________

Date:
____________



EworldChina Call Option Agreement

16

--------------------------------------------------------------------------------

Appendix III:

Form of the Power of Attorney

I, , hereby irrevocably entrust Jin Jiafeng

)(identity card number:

310103197302062418) to sign the equity transfer agreement among Shanghai

EworldChina Information Technologies Co., Ltd.

WFOE and myself regarding the transfer of equity interest in Shanghai
EworldChina

Information Technologies Co., Ltd.

and other related

legal documents, each on my behalf with my authorization.

Signature:     

--------------------------------------------------------------------------------

Date:    , 2007 


EworldChina Call Option Agreement

17

--------------------------------------------------------------------------------

[ew8kx1x19x1.jpg]


--------------------------------------------------------------------------------